DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, with respect to 35 USC 103 Rejections of Claims 1-18 have been fully considered and are persuasive.  The 35 USC 103 Rejections of Claims 1-18 have been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Regarding Claim 1, Ln 9, 
DELETE “the” BEFORE “settable shape”, 
INSERT “a” BEFORE “settable shape”. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 & 10, 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“A swing lever assembly for a bodymaker, said swing lever assembly, comprising… a settable shape mounting second component includes a first lug. a second lug, a bearing mounting first portion, a bearing mounting second portion, and a bearing assembly body: the first lug engaging into the settable shape mounting first component; the second lug engaging into the settable shape mounting first component: the bearing mounting first portion being connected adjacent to the first lug; the bearing mounting second portion being connected adjacent to the second lug; and the bearing assembly body being rotatably connected in between the bearing mounting first portion and the bearing mounting second portion”. 
Searching by the Examiner yielded prior art as cited below:
The closest prior art, Egerton, et alia (US 8,789,403), hereinafter Egerton, discloses a can bodymaker.  Egerton is silent to “a settable shape mounting second component includes a first lug. a second lug, a bearing mounting first portion, a bearing mounting second portion, and a bearing assembly body: the first lug engaging into the settable shape mounting first component; the second lug engaging into the settable shape mounting first component: the bearing mounting first portion being connected adjacent to the first lug; the bearing mounting second portion being connected adjacent to the second lug; and the bearing assembly body being rotatably connected in between the bearing mounting first portion and the bearing mounting second portion”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725